                                                                                 3/25/2020

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION
 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                     No. CV 09-21-BLG-SEH

                              Plaintiffs,
                                                  ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                              Defendants.

       Plaintiffs having filed an unopposed request for Plaintiffs Earline and Cletus

Cole to participate in the hearing set for March 26, 2020, at 2:00 p.m.,

       ORDERED:

       Plaintiff Cole’s Request to Participate in Telephone Hearing1is GRANTED

AS FOLLOWS:

       Plaintiffs Earline and Cletus Cole may attend the telephonic hearing set for

March 26, 2020, at 2:00 p.m.

       DATED this 25th day of March, 2020.




       1
           Doc. 333.
